etude dae emeienaisania

“wre, — Cage 3:19-cv-09053-FLW-TJB Document 3 Filed 05/15/1 AGE ore 1 of 1 PagelD: 19
a '

Se

UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY INDEX #: 3:19-CV-09053-F LW-TUB

Attorneys: Company: STEIN SAKS, PLLC PH: (201} 282-6500 x145 Date Filed: 03/28/2019
Address: 285 PASSAIC STREET HACKENSACK, NJ 07601

-Client’s File Ne.:

 

STEPHANIE HESS

we aint

LYONS, DOUGHTY & VELDHUIS PA, ETAL

 

 

 

 

 

 

 

Osiendant
STATE OF ___/V JO | _, COUNTY OF __ Ss.: AFFIDAVIT OF SERVICE
f gakL ig Ce éE- ECAAL ze é fo SC? » being duly sworn deposes and says:
Deponent is not a party herein, is over 18 years of age. On__ x Af x ol S - at_ //- 3 Ove
al26 GAtT#eE. De SUITE (00 Mon nt bet hEC deponent served the within
SUMMONS IN A CIVIL CASE, CLASS ACTION COMPLAINT, CIVIL COVER SHEET, EXHIBITA
on: LYONS, DOUGHTY & VELDHUIS PC , ___ therein named.

 

#7 INDIVIDUAL By delivering a frue copy of each to said recipient personally; deponent knew the person served to be the person
described as said person therein.

ae — Ne
#2 CORPORATION By delivering thereat a true copy of each to bth wy C. OLE o and that deponent knew
cia tha person sa served tobethe #0 Ae Ao fae Ae EP of the corporation, and authorized to
to accept service on behalf of the corporation.

#3 SUITABLE Sy delivering a true copy of each to a person of suitable age and discretion.
AGE PERSON Said premises is recipient's [ | actualolace ofbusiness [ ] dwelling house (usual place of abode) within the state.

#4 AFFIXING By affixing a true copy of each to the door of said premises, which is recipient's: { ] actual place of business
TOD ace [ ] dwelling house (piace of abode) within the state.

Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called

 

 

 

 

 

thereatonthe oo. day of at
onthe __ day of at
onthe _ day of at
on the day af at

 

a6 MAILCOPY On , deponent completed service under the last two sections by depositing a copy of the
mT jo the above address in a ist Class
aa postpaid properly addressed envelope marked “Personal and Confidential” in an official depository under the exclusive
pare and custody of the United States Post Office in the State of
and by Certified Mail #

 

 

 

#6NON-SRVC After due search, careful inculry and diligent attempts, | heve been unabie to effect process upor the nerson/entity

Co being served because of the following: [ ] Unknown al Address [ ] Evading i ] Moved left na forwarding
{ ] Address does not exist [ } Other:

 

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to an behalf of the e Defendant | is as follows:
) sory SEX . _Color of skin; 2887 Color of hair: ke42 72 Age:
{use wilh #7, Zor 3) Weight: 2a! eel? Ze,

Other Features:
#8 Wit EPES Subpoena Fee Tendered in the ammount of

Height: “ea

 

 

 

#9 MILITARYSRVEC Deponent asked person spoken to whether the recipient was presently in military service of the United Stales Government or of the State

 

 

 

  

I of and was informed that recipient was not. Recipient wore ordinary civilian clothes and no military u
#10 OTHER :
or orn fo before me on St tA?. 225. Serene i fe ft wf sf i Cc
Me yi y _ Pieasé Print Name Below Signature / _./ ! /

2 woh Le te fo eof ae 7 4 ?
VD. ED Boa fe Loe AT fz. i. tft MC MET E é- CPS >

“ é Job #

 
